EXHIBIT 10.3

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THIS SECURITY IS RESTRICTED AND MAY NOT BE
OFFERED, RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT
PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE HARBOR THEREFROM.

 



No.    ____________

US $35,000.00



 

XFUELS, INC.

 

PROMISSORY NOTE DUE MARCH 31, 2017

 

THIS Note is a duly authorized issuance of XFUELS, INC., a Nevada corporation
(the "Company") designated as its August 2016 Note.

 

FOR VALUE RECEIVED, the Company promises to pay to SOUTHRIDGE ADVISORS II LLC,
the registered holder hereof (the "Holder"), the principal sum of Thirty Five
Thousand and 00/100 Dollars (US $35,000.00), plus accrued interest in the amount
of ten percent (10%) per annum on all outstanding principal on March 31, 2017
(the “Maturity Date”). The Company will pay the outstanding principal amount of
this Note, plus accrued interest, in cash on the Maturity Date to the registered
holder of this Note. The wire transfer of such amount shall constitute a payment
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by wire transfer plus any amounts so
deducted.

 

This Note is subject to the following additional provisions:

 

1. [RESERVED]

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended (the "Act"), and other applicable state and
foreign securities laws.

 

3. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of this Note
plus accrued interest, at the time and place herein prescribed. This Note is a
direct obligation of the Company.

 

4. Presentment. Except as set forth herein, the Company waives presentment,
demand and presentation for payment, notice of nonpayment and dishonor, protest
and notice of protest and expressly agrees that this Note or any payment
hereunder may be extended from time to time by the Holder without in any way
affecting the liability of the Company.

 





 1

 



 

5. Maximum Rate. All provisions herein made are expressly limited so that in no
event whatsoever, whether by reason of advancement of proceeds hereof,
acceleration of maturity of the unpaid balance hereof or otherwise, shall the
amount paid or agreed to be paid to Holder for the use of the money advanced or
to be advanced hereunder exceed the maximum rate of interest allowed to be
charged under applicable law (the “Maximum Rate”), regardless of whether or not
there has been an acceleration of the payment of principal as set forth herein.
If, from any circumstances whatsoever, the fulfillment of any provision of this
Note or any other agreement or instrument now or hereafter evidencing, securing
or in any way relating to the indebtedness evidenced hereby shall involve the
payment of interest in excess of the Maximum Rate, then, ipso facto, the
obligation to pay interest hereunder shall be reduced to the Maximum Rate; and
if from any circumstance whatsoever, Holder shall ever receive interest, the
amount of which would exceed the amount collectible at the Maximum Rate, such
amount as would be excessive interest shall be applied to the reduction of the
principal balance remaining unpaid hereunder and not to the payment of interest.
This provision shall control every other provision in any and all other
agreements and instruments existing or hereafter arising between the Maker and
Holder with respect to the indebtedness evidenced hereby.

 

6. This Note shall be governed by and construed in accordance with the laws of
the State of New York. Each of the parties consents to the jurisdiction of the
federal courts whose districts encompass any part of the City of New York or the
state courts of the State of New York sitting in the City of New York in
connection with any dispute arising under this Note and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non coveniens, to the bringing of any such proceeding in such
jurisdictions. Each of the parties hereby waives the right to a trial by jury in
connection with any dispute arising under this Note.

 

7. The following shall constitute an "Event of Default":

 



 

a.The Company shall default in the payment of principal and interest on this
Note and same shall continue for a period of five (5) days; or

 

 

 

 

b.Any of the representations or warranties made by the Company herein, in any
certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Note shall be false or misleading in any material respect at the time made; or

 

 

 

 

c.The Company shall fail to perform or observe, in any material respect, any
other covenant, term, provision, condition, agreement or obligation of any Note
and such failure shall continue uncured for a period of thirty (30) days after
written notice from the Holder of such failure; or

 

 

 

 

d.The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

 

 

 

e.A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or







 2

 

 


 

f.Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or

 

 

 

 

g.Any money judgment, writ or warrant of attachment, or similar process in
excess of One Hundred Fifty Thousand ($150,000) Dollars in the aggregate shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

 

 

 

h.Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 



Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.

 

Collection. In the event this Note is placed by Holder in the hands of an
attorney for collection, or if Holder incurs any costs incident to the
collection of the indebtedness evidenced hereby, the Company agrees to pay to
Holder an amount equal to all such costs, including without limitation all
reasonable attorneys' fees and all court costs.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

 



XFUELS, INC.

Dated: August 23, 2016

By:

/s/ Michael McLaren

Michael McLaren

(Print Name)

 

 

 

 

President/CEO



 

ATTESTOR

 

By: _________________________

 

 



3



 